Name: Council Directive 73/150/EEC of 5 June 1973 amending the Council Directive of 26 June 1964 on intra-Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: animal product;  trade policy;  health;  Europe
 Date Published: 1973-06-28

 Avis juridique important|31973L0150Council Directive 73/150/EEC of 5 June 1973 amending the Council Directive of 26 June 1964 on intra-Community trade in bovine animals and swine Official Journal L 172 , 28/06/1973 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 5 P. 0157 Greek special edition: Chapter 03 Volume 9 P. 0206 Swedish special edition: Chapter 3 Volume 5 P. 0157 Spanish special edition: Chapter 03 Volume 7 P. 0052 Portuguese special edition Chapter 03 Volume 7 P. 0052 COUNCIL DIRECTIVE of 5 June 1973 amending the Council Directive of 26 June 1964 on intra-Community trade in bovine animals and swine (73/150/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas the Council Directive (1) of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by the Council Directive (2) of 28 December 1972 and by the Act of Accession (3) includes, in paragraph 9 of Annex C, the list of official institutes made responsible for the testing of antigens ; whereas this list should be amended in the case of the Irish institute; HAS ADOPTED THIS DIRECTIVE: Article 1 Paragraph 9 (h) of Annex C to the abovementioned Directive of 26 June 1964 shall be replaced by the following: "(h) Ireland : The Veterinary Research Laboratory, Department of Agriculture and Fisheries, Thorndale, Beaumont Road, Dublin 9". Article 2 This Directive is addressed to Member States. Done at Luxembourg, 5 June 1973. For the Council The President A. LAVENS (1)OJ No 121, 29.7.1964, p. 1977/64. (2)OJ No L 298, 31.12.1972, p. 49. (3)OJ No L 73, 27.3.1972, p. 14.